Case 3-20-10125-cjf   Doc 25   Filed 02/24/20 Entered 02/24/20 11:45:21   Desc Main
                               Document     Page 1 of 4
Case 3-20-10125-cjf   Doc 25   Filed 02/24/20 Entered 02/24/20 11:45:21   Desc Main
                               Document     Page 2 of 4
Case 3-20-10125-cjf   Doc 25   Filed 02/24/20 Entered 02/24/20 11:45:21   Desc Main
                               Document     Page 3 of 4
Case 3-20-10125-cjf   Doc 25   Filed 02/24/20 Entered 02/24/20 11:45:21   Desc Main
                               Document     Page 4 of 4
